Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “preparing a release film including a base layer, an intermediate layer, and an adhesive layer, wherein the intermediate layer comprises a light absorber; attaching the connection terminals to a first surface of the release film; detaching the carrier substrate from the preliminary interposer substrate; cutting the preliminary interposer substrate to form a plurality of interposer substrates; irradiating a first light of a first wavelength onto the release film to form an air gap between the connection terminals and the release film: and detaching the interposer substrates from the release film”; of claim 10 stating “preparing a release film including a base layer, an intermediate layer, and an adhesive layer, which are sequentially stacked on the connection terminals of the preliminary interposer substrate; attaching the connection terminals to the adhesive layer of the release film; detaching the carrier substrate from the preliminary interposer substrate; cutting the preliminary interposer substrate to form a plurality of interposer substrates; irradiating a first height of a first wavelength onto the release film to form an air gap between the connection terminals and the adhesive laver; irradiating a second light of a second wavelength onto the release film; and detaching the interposer substrates from the release film and mounting a plurality of different semiconductor chips on each of the interposer substrates, wherein the adhesive layer of the release film comprises a gas foaming agent reacting with the first height and a light curing agent reacting with the second height”; and of claim 19 stating “ preparing a release film including a base layer, an intermediate substrate, and an adhesive layer, which are sequentially stacked on the connection terminals of the preliminary interposer substrate; attaching the connection terminals to the adhesive layer of the release film; removing the carrier substrate from the preliminary interposer substrate; cutting the preliminary interposer substrate to form a plurality of interposer substrates separated from each other; irradiating a first light of a first wavelength onto the release film to form an air gap between the connection terminals and the adhesive layer; irradiating a second light of a second wavelength onto the release film; detaching the interposer substrates from the release film; mounting the interposer substrates on lower substrates; mounting a plurality of semiconductor chips on each of the interposer substrates; and forming a mold layer on each of the interposer substrates to cover the plurality of semiconductor chips, wherein the plurality of semiconductor chips comprises a first semiconductor chip and a second semiconductor chip, which are different from each other, and the adhesive layer of the release film comprises a gas foaming agent that reacts with the first light and a light curing agent that reacts with the second height”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894